Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, in particular, NPL document #1 because a legible copy of the document has not been provided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numeral 8 in fig. 3 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Line 4 on page 3 of the specification discloses a reference to claims 1 and 14. Description in the specification should not provide a reference to any of the claims because during prosecution the content of the claim may change or the referenced claim(s) may get cancelled.  
Appropriate correction is required.
Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  the limitation “each support” should be changed to “each of the array of supports” or “each of the supports” to provide proper antecedent basis and avoid any ambiguity with regard to which supports are being referred to by the limitation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “connection means configured to releasably connect, by a form-locking engagement, a further frame”. The term “connection means” is modified by a functional language “configured to releasably connect” but not modified by sufficient structure, material, or acts for performing the claimed function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an array of supports (5) each configured to receive and support one the filtration assemblies” in claim 1;
“a securing mechanism (15) configured to releasably fix the filtration assembly” in claim 3;
“the securing mechanism (15) is configured to resiliently engage with an outer circumference of the filtration assembly” in claim 4;
“a spacer configured to raise the support plate” in claim 5; and
“a cover element…configured to cover and/or seal a discharge port” in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the periphery of the frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the common support planes” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the adjacent frames" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the filtration assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the filtration assembly" in line3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 5 recites the limitation "the underside of the frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “so that two of the frames vertically stacked upon each other are nested inside each other” renders the claim indefinite because it is unclear whether the limitation is claiming there two frames present or claiming that two of the frames can be stacked upon each other.
Claim 11 recites the limitation "the spacer of the filtration assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Preceding claims recite a spacer that is part of the frame, not a spacer of the filtration assembly.
Claim 15 recites the limitation "the frames" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0034317 A1 (hereinafter referred as “Lafond”).
Regarding claim 1, Lafond teaches a frame (10) comprises an array of supports (wells 24), and connection means (Figure 8 - dowels 100, 102) provided on the periphery (sidewall 16) of the frame (10) and configured to releasably connect, by a form-locking engagement, a further frame (10') such that the common support planes (12) of the connected frames (10, 10') are contiguous (see also claim 9).
The limitation “for holding a plurality of filtration assemblies” and “each configured to receive and support one of the filtration assemblies” are reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 2, the connecting means of Lafond comprises mating engagement features that enables connecting and disconnecting additional frames (refer fig. 8).
Regarding claim 13, the supports (24) are arranged in an array including rows and columns (refer fig. 1).
Claim(s) 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0271612 (hereinafter referred as “Masoumi”).
Regarding claim 1, Masoumi teaches a frame (200 or 400) comprises an array of supports (compartments), and connection means (213, 214) provided on the periphery (208, 409) of the frame and configured to releasably connect, by a form-locking engagement, a further frame such that the common support planes of the connected frames are contiguous (refer [0102], [0107], [0109]).
The limitation “for holding a plurality of filtration assemblies” and “each configured to receive and support one of the filtration assemblies” are reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 2, the connecting means (213, 214) of Masoumi comprises mating engagement features that enables connecting and disconnecting additional frames (refer [0102], [0107], [0109]).
Regarding claim 12, the frame comprises coding means (420) associated to the frame or each of the supports.
Regarding claim 13, the supports are arranged in an array including rows and columns (refer fig. 4a).
Claim(s) 1, 2. 5, 6, 9, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070253870A1 (hereinafter referred as “Weiss”).
Regarding claim 1, Weiss teaches a frame (1) comprises an array of supports (wells 8), and connection means (36) provided on the periphery of the frame (1) and configured to releasably connect, by a form-locking engagement, a further frame (refer fig. 6) such that the common support planes of the connected frames are contiguous (refer fig. 6).
The limitation “for holding a plurality of filtration assemblies” and “each configured to receive and support one of the filtration assemblies” are reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 2, the connecting means of Weiss comprises mating engagement features that enables connecting and disconnecting additional frames (refer fig. 5 and 6).
Regarding claim 5, the frame comprises spacers (walls 3, 4, 5, 6) that raise the support plane above a work surface and defines a space underside the frame (Refer fig. 1, fig. 3, fig. 7).
Regarding claim 6, each support is provided with an opening (15) extending through the frame. The limitation “so as to expose at least a part of a bottom portion of the filtration assembly to the space defined on the underside of the frame” is reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 9, the spacer is formed as a peripheral skirt (refer fig. 1, the walls 3-6 form a peripheral skirt), the skirt includes openings (slots 35) that provides communication between the outer periphery of the frame and the underside space. The limitation “to allowa an air flow to the openings of the supports” is reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 10, the spacer (walls 3, 4, 5, 6) is formed so that two of the frames vertically stacked upon each other are nested inside each other (refer fig. 7).
Regarding claim 11, the support comprises a recess (refer fig. 7, wall 8 defining a recess in which receives tube 20 and holds the tube in upright position). The limitation “for receiving a skirt of the spacer of the filtration assembly to be placed on the support” is reciting an intended use of the frame and the supports. The limitations do not positively recite that the frame comprises a plurality of filtration assemblies. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13, the supports (8) are arranged in an array including rows and columns (refer fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond, in view of US 2005/0180895 (hereinafter referred as “Itoh”).
Regarding claims 3-4, Lafond teaches limitations of claim 1 as set forth above. Lafond does not teach that the supports respectively include a securing mechanism.
Itoh teaches (fig. 4) a frame comprising a plurality of supports (openings 35), wherein the supports include a securing mechanism (37).
It would have been obvious to one of ordinary skill in the art to modify the supports of Lafond to include securing mechanism to enable fitting and holding devices having different outside diameter without rattling as taught by Itoh (refer [0034]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoumi, in view of US6663836 (hereinafter referred as “Kalmakis”).
Regarding claim 5, Masoumi teaches limitations of claim 1 as set forth above. Masoumi does not teach that the frame further comprising a spacer configured to raise the support plane above a work surface and to define a space on the underside of the frame.
Kalmakis teaches a frame (10) comprising a plurality of supports (14) on a support plane, the frame comprises spacers (refer bottom corners of the frame) raising the support plane above a work surface and defines a space on underside of the frame (refer fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the frame of Masoumi to include a spacer raising the support plane above a work surface since such structure is known in the art as disclosed by Kalmakis and would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, in view of US 5308483 (hereinafter referred as “Skalar”).
Regarding claim 7, Weiss teaches limitations of claim 6 as set forth above. Weiss does not disclose providing a cover element suspended in the opening.
Skalar teaches a support (30) comprising an opening (41) having a cover (43) covering an outlet of a filtration device (refer fig. 1, fig. 2).
It would have been an obvious matter of design choice to one of ordinary skill in the art to provide a cover/cap enclosing the opening of Weiss because Skalar establishes that providing a cover for covering an outlet of a device is known in the art.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, in view of Skalar as applied to claim 7 above, and further in view of US 2002/0108917A1 (hereinafter referred as “Maruyama”).
Regarding claim 8, modified Weiss teaches limitations of claim 7 as set forth above. Modified Weiss does not disclose that the cover element is suspended in the opening by one or more webs connecting the cover element to the frame so that at least a portion of the opening remains uncovered and exposed to the space underside the frame.
Maruyama teaches a frame (fig. 1) comprising a plurality of supports (14), the support comprises a clamp (40) having a web structure (refer fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supports of modified Weiss to include a web structure such to enable holding of tubes in the support as taught by Maruyama. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masoumi, in view of Kalmakis as applied to claim 5 above, and further in view of US 20070253870A1 (hereinafter referred as “Weiss”).
Regarding claim 10, modified Masoumi teaches limitations of claim 5 as set forth above. Modified Masoumi does not teach that the spacer is formed so that two of the frames vertically stacked upon each other are nested inside each other. 
Weiss teaches a frame (1) comprising spacers/walls (3,4,5,6) formed such that two of the frames can vertically stacked upon each other and are nested inside each other. (refer fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the frame of modified Masoumi to include spacers that enables vertically stacking of two frames upon each other such that the frames are nested inside each other so that multiple frames can be shipped and stored with an efficient use of space as disclosed by Weiss (refer [0028]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond, in view of US 20020108917 (hereinafter referred as “Maruyama”).
Regarding claim 12, Lafond teaches limitations of claim 1 as set forth above. Lafond does not teach that the frame further comprising coding means associated to the frame.
Maruyama teaches a frame (10) comprising an array of supports (14), the frame further comprising coding means (26) associated to the frame.
It would have been obvious to one of ordinary skill in the art to modify the frame of Lafond to include coding means to enable identification of the frame as taught by Maruyama.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond, in view of CN 203447309 U (hereinafter referred as “Li”).
Regarding claim 14, Lafond teaches a frame according to claim 1. Lafond does not teach that the frame is packed in a bag in a pre-sterilized condition. However, use of sterile packaging is known in the art. Li discloses a frame packed in a bag in a pre-steriled condition (Refer [0013], [0027]-[0031]). It would have been obvious to one of ordinary skill in the art to pack the frame of Lafond in a bag in pre-sterile condition to prevent contamination. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond in view of Li as applied to claim 14 above, and further in view of US 2007/0082370 (hereinafter referred as “Togawa”).
Regarding claim 15, modified Lafond teaches limitations of claim 14 as set forth above. Lafond teaches providing a plurality of test tubes supported on the supports (abstract). Lafond does not disclose whether the test tubes comprise filters. However, filtration devices in shape of test tubes are well known in the art. Such filtration devices are disclosed by Togawa (refer fig. 1). Selection of whether to use test tubes with filters or without filters would have been an obvious matter of design choice to one of ordinary skill in the art since both are known in the art as established by Lafond, Li and Togawa.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, in view of CN 203447309 U (hereinafter referred as “Li”).
Regarding claim 14, Weiss teaches a frame according to claim 1. Lafond does not teach that the frame is packed in a bag in a pre-sterilized condition. However, use of sterile packaging is known in the art. Li discloses a frame packed in a bag in a pre-steriled condition (Refer [0013], [0027]-[0031]). It would have been obvious to one of ordinary skill in the art to pack the frame of Weiss in a bag in pre-sterile condition to prevent contamination. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Li as applied to claim 14 above, and further in view of US 2007/0082370 (hereinafter referred as “Togawa”).
Regarding claim 15, modified Weiss teaches limitations of claim 14 as set forth above. Weiss teaches providing a plurality of tubes (20) supported on the supports. Weiss does not disclose whether the test tubes comprise filters. However, filtration devices in shape of test tubes are well known in the art. Such filtration devices are disclosed by Togawa (refer fig. 1). Selection of whether to use test tubes with filters or without filters would have been an obvious matter of design choice to one of ordinary skill in the art since both are known in the art as established by Weiss, Li and Togawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777